DETAILED ACTION
Remarks
The present application was filed 5 June 2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to for the following informalities:
It uses the trademarks JAVA, JAVASCRIPT and PYTHON in paragraph [0066] without capitalizing every letter or providing some other indication of the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
8.	The drawings filed 5 June 2020 are acceptable for examination purposes.
Claim Objections
Claims 2, 10 and 18 are objected to because of the following informalities: 
Claim 2 refers to “the static dynamic code test execution request” at lines 6-7 of the claim, which appears to be a typographical error that should perhaps refer –the static code test execution request” instead.
Claims 10 and 18 are objected to for the same reasons as claim 2.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one processing device…configured to: initiate a code environment state monitoring engine…” in claim 1;
The “at least one processing device…configured to:...electronically receive, via the code environment state monitoring engine, an indication of a state change” in claim 1;
The “at least one processing device…configured to:…determine that the state change is associated with a code test execution request… ” in claim 1;
The “at least one processing device…configured to:…electronically receive, from the second code test environment, a first set of resources…” in claim 1;
The “at least one processing device…configured to:…determine a second set of resources….” in claim 1;
The “at least one processing device…configured to:…determine that the first set…and the second set….do not meet one or more resource requirements….” in claim 1;
The “at least one processing device…configured to:…determine a third set of resources…” in claim 1;
The “at least one processing device…configured to:…transmit control signals configured to cause one or more computing devices…to display a request…” in claim 1;
The “at least one processing device…configured to:…electronically receive, from the one or more computing devices associated with the second code test environment, the one or more additional resources” in claim 1;
The “at least one processing device…configured to:…initiate an execution of the code test execution request” in claim 1;
The “at least one processing device…further configured to: determine that the state changes is associated with a code test execution request…” in claim 2;
The “at least one processing device…further configured to: determine that the aggregate of the first set of resources…” in claim 6;
The “at least one processing device…further configured to:…generate a notification…” in claim 6;
The “at least one processing device…further configured to:…transmit control signals configured to cause a computing device of a user to display the notification to the user” in claim 6;
The “at least one processing device…further configured to: continuously monitor…” in claim 7;
The “at least one processing device…further configured to: determine the third set of resources…” in claim 8;
The “electronically receive, via the code environment state monitoring engine….” In claim 9;
The “continuously monitoring, using the code environment state monitoring engine…” in claim 16;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 2, 6-9 and 16, the limitations identified at items a-r above
are interpreted in accordance with 35 U.S.C. § 112(f) as noted above. Thus, they are construed as covering the corresponding structure in the specification, which must include an algorithm for performing the claimed function or the claim is indefinite. See M.P.E.P. §§ 2181(II) and (II)(B). But here, the specification provides no algorithms for the above functions, it merely repeats them without any explanation as to how they are performed. The claim is therefore indefinite.
As to claim 2-8, the claims are dependent on claim 1 and rejected by virtue of their dependence from that claim as well. 
As to claim 10-16, the claims are dependent on claim 9 and rejected by virtue of their dependence from that claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 2, 6-9 and 16, limitations of these claims invoke 35 U.S.C. § 112(f) but lack corresponding structure in the specification as set forth above. Such claims also written description. See M.P.E.P. § 2163.03(VI).
As to claim 2-8, the claims are dependent on claim 1 and rejected by virtue of their dependence from that claim as well. 
As to claim 10-16, the claims are dependent on claim 9 and rejected by virtue of their dependence from that claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2018/0329805) (art made of record – hereinafter Kurian) in view of Shimizu et al. (US 2009/0313230) (art made of record – hereinafter Shimizu) in view of Moore et al. (US 2013/0159376) (art made of record – hereinafter Moore).

As to claim 1, Kurian discloses a system for automated resource retrieval based on change detection in a technical environment, (see below and note this preamble is not construed as limiting, see M.P.E.P. § 2111.02(II)) the system comprising: 
at least one non-transitory storage device; (e.g., Kurian, par. [0032]) and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured (e.g., Kurian, par. [0032]) to:
initiate a code environment state monitoring engine on one or more code test environments to monitor one or more states of the one or more code test environments; (e.g., Kurian, par. [0042] discloses the system may receive changes to testing characteristics during the testing of a project. For example, the system may receive changes to the amount of resources necessary in the second stage of testing the project; par. [0051]: step 314 may determine whether a stage of a testing of a project is complete; par. [0045] discloses this collection of steps may be performed, for example, on a server, such as a cloud resource allocation server 104 or cloud server 106 [one or more code test environments]; par. [0037] discloses logic, algorithms, code and/or other instructions for performing the described functions and operations of system 200 [whatever code elements detect the receipt of changes (which must exist) being the state monitoring engine]) 
electronically receive, via the code environment state monitoring engine, an indication of a state change associated with a first code test environment; (see immediately above)
a code test execution request received from a second code test environment (e.g., Kurian, Fig. 1 and associated text, par. [0029]: a network user may request a certain allocation of resources for the software project and specify various testing characteristics. For example, a 
electronically receive, from the second code test environment, a first set of resources to execute the code test execution request on the first code test environment; (e.g., Kurian, par. [0019]: implementations of allocation server 104 [second code test environment] allocate shared computing resources for testing projects; par. [0023]: resources provided by cloud server 106 [first code test environment] may act as a shared pool of testing resources)
determine a second set of resources associated with the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: the system may determine whether testing resources can be allocated based on the available resources [resources available after testing has begun (see figure) being a second set of resources]; par. [0042]: embodiments may need to query other systems such as cloud server 106 [first environment] to determine available resources)
determine that the first set of resources and the second set of resources do not meet one or more resource requirements to execute the code test execution request on the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: in step 310, the system may determine whether testing resources can be allocated based on available resources. Once the available resources are determined, the system may compare the available resources against the testing resources specified by the characteristics of the project [part of the request, see above]. If the resources cannot be allocated, flow proceeds to step 320)
determine a third set of resources, wherein the third set of resources comprises one or more additional resources required by the first code test environment to execute the code test execution request; (e.g., Kurian, par. [0042]: system 200 may request that the 
electronically receive, from the one or more computing devices associated with the second code test environment, the one or more additional resources; (see immediately above)
initiate an execution of the code test execution request on the first code test environment.  (e.g., Kurian, par. [0003]: testing of the project initiates using the allocated testing resources; par. [0023]: resources provided by cloud server 106 [first code test environment] may act as a shared pool of testing resources that can be allocated to test applications; par. [0014]: a request to allocate testing resources for a project).
Kurian does not explicitly disclose determine that the state change is associated with a code test execution request received from a second code test environment; or to transmit control signals configured to cause one or more computing devices associated with the code test second environment to display a request for the one or more additional resources from the first code test environment.
However, in an analogous art, Shimizu discloses to:
determine that the state change is associated with a[n] execution request (e.g., Shimizu, par. [0040]: a user issues a job input notification to the job information managing device 3; par. [0041]: job control server device 1 allocates the job to one or more computers; par. [0071]: upon receipt of a state change notification, the DB server device associates the state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state change and code test execution request received from a second code test environment of Kurian by determining that the state change is associated with the execution request, as taught by Shimizu, as Shimizu would provide the advantage of a means of tracking the state of the request. (See Shimizu, par. [0081]).
Further, in an analogous art, Moore discloses to:
transmit control signals configured to cause one or more computing devices associated with the second environment to display a request for the one or more additional resources from the first environment; (e.g., Moore, Fig. 1 and associated text, par. [0058]: the computing device 104A-N on which the resource broker agent 102 is deployed; par. [0061]: a user of a computing device 104 [second environment] may interact with the resource broker agent 102 by use of the interface module 408 or management console 410. The broker agent 102 may display status information through the interface module 408. For example the resource broker agent 102 may indicate that the agent 102 is brokering additional resources with providers 117A-N [first environment] and may prompt the user for acceptance of brokering terms; par. [0072]: step 650 may comprise notifying the user regarding the requirement for additional resources 118. Step 650 may comprise prompting the user to approve brokering the additional computing resources 118 [also first environment, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second code test environments of Kurian by incorporating signals to cause the second environment to display a request for additional 

As to claim 3, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
 wherein the first code test environment and the second code test environment are associated with the one or more code test environments (e.g., Kurian, Fig. 1 and associated text, par. [0018]: server 104 may represent a server or servers capable of communicating with other elements of system 100 to communicate with cloud server 106 to manage testing resources [any machine or group of machines in figure 1 being an environment]).

As to claim 4, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
 wherein the one or more code test environments are associated with one or more user groups, wherein the one or more user groups comprises at least code test administrators, developers, and testers (e.g., Kurian, Fig. 1 and associated text, par. [0015]: embodiments of the invention [which includes one or more test environments, see above] may be publicly accessible as an on-demand service to developers and testers).

As to claim 5, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses wherein an aggregate of the first set of resources, the second set of resources, and the third set of resources meet the one or more resource requirements to execute the code test execution request on the first code test environment (e.g., Kurian, Fig. 3 and associated text, par. [0050]: once flow reaches step 312, the system may have deemed that resources are available to be allocated [see figure, the process loops and as additional resources are needed, they are allocated at step 312. Each increase of resources would include an additional set]).

As to claim 6, Kurian/Shimizu/Moore discloses the system of claim 5 (see rejection of claim 5 above), Kurian further discloses wherein the at least one processing device is further configured to: 
determine that the aggregate of the first set of resources, the second set of resources, and the third set of resources do not meet the one or more resource requirements to execute the code test execution request on the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: in resource allocation decision step 310, the system may determine whether testing resources can be allocated. This may involve querying to determine whether resources are available to be allocated. If resources cannot be allocated, flow 300 proceeds to step 320 [see figure, the process loops and as additional resources are needed, they are allocated at step 312. Each increase of resources would include an additional set]) and
the aggregate of the first set of resources, the second set of resources and the third set of resources (see immediately above).
Kurian does not explicitly disclose to generate a notification indicating that the aggregate of the first set of resources, the second set of resources, and the third set of resources do not meet the one or more resource requirements; and transmit control signals configured to cause a computing device of a user to display the notification to the user.  

to generate a notification indicating that the aggregate do[es] not meet the one or more resource requirements; (e.g., Moore, Fig. 6 and associated text, par. [0070]: step 630 may comprise evaluating settings to compare the resources required by the task to the resources available [i.e., aggregate of resources]. If additional resources are required [i.e., the available resources do not meet requirements], the flow continues at step 640; par. [0072]: step 650 may comprise notifying the user regarding the requirement for additional resources 118; par. [0061]: a user of a computing device 104 may interact with the resource broker agent 102 by use of the interface module 408 or management console 410; par. [0058]: management console 410 may be adapted for display on a smartphone) and 
transmit control signals configured to cause a computing device of a user to display the notification to the user (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aggregate of the first, second and third set of resources of Kurian by incorporating signals to generating a notification that the aggregate resources do not meet requirements and transmitting control signals to cause a device to display the notification, as taught by Moore, as Moore would provide the advantage of a means for a user to indicate approval or acceptance of the additional resource usage. (See Moore, par. [0072]).

As to claim 7, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
wherein the at least one processing device may be further configured to continuously monitor, using the code environment state monitoring engine, the one or more code test environments for a change in state of at least one of the one or more code test environments (e.g., Kurian, Fig. 3 and associated text, par. [0051]: step 314 may determine whether a stage of a testing of a project is complete; par. [0052]: in step 316, the system may receive changes to testing characteristics during the testing of a project; par. [0037] discloses logic, algorithms, code and/or other instructions for performing the described functions and operations of system 200 [whatever code elements detect the receipt of changes (which must exist) being the state monitoring engine]).

	As to claim 9, it is a method claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 11, it is a method claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 12, it is a method claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a method claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.


As to claim 14, it is a method claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a method claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a computer program product claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Kurian, include: 
a computer program product for automated resource retrieval based on change detection in a technical environment, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus (e.g., Kurian, pars. [0032], [0029]) to (see rejection of claim 1 above)

As to claim 19, it is a computer program product claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a computer program product claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 2018/0329805) in view of Shimizu (US 2009/0313230) in view of Moore (US 2013/0159376) in further view of Khandalkar et al. (US 2019/0155715) (art made of record – 

As to claim 2, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1) and a code test execution request received from a second code test environment (see rejection of claim 1 above) but Kurian does not explicitly disclose wherein the at least one processing device is further configured to: determine that the state change is associated with a code test execution request received from a second code test environment, wherein the code test execution request comprises at least a dynamic code test execution request, a static code test execution request, and a code complexity check request, wherein the dynamic code test execution request comprises at least testing a statement coverage, a branch coverage, and a path coverage, wherein the static dynamic code test execution request comprises at least a code walkthrough, code inspection, and code review.
	However, in an analogous art, Shimizu discloses:
wherein the at least one processing device is further configured to: determine that the state change is associated with a[n] execution request (e.g., Shimizu, par. [0040]: a user issues a job input notification to the job information managing device 3; par. [0041]: job control server device 1 allocates the job to one or more computers; par. [0071]: upon receipt of a state change notification, the DB server device associates the state change notification with any of the job [request] assigned an ID by performing a matching process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state change and code test execution request received from a second code test environment of Kurian by determining that the state change is associated 
Further, in an analogous art, Khandalkar discloses:
wherein the code test execution request comprises at least a dynamic code test execution request, a code test execution request, and a code complexity check request, (e.g., Khandalkar, abstract: a code coverage assessment may be used to measure a degree to which the source code of a program is executed; par. [0036]: while the request is a request for a code coverage assessment [dynamic code execution request], the request can be a request for a number of different types of code quality assessments, such as a request for a code duplication assessment, a request for code errors detection assessment, a lines of code (LOC) assessment, a cyclomatic complexity assessment [code complexity check] and/or the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request of Kurian by incorporating a code test execution request comprising various types of tests, as taught by Khandalkar, as Khandalkar would provide the advantage of means of performing multiple assessments. (See Khandalkar, par. [0036]).
	Further still, in an analogous art, Program Analysis Tools discloses;
a static code test execution request (e.g., Program Analysis Tools, p. 1 Sec. 1: static program analysis tool is a program analysis tool that evaluates characteristics of a software product without executing it [running the tool necessarily involving a request])
wherein the dynamic code test execution request comprises at least testing a statement coverage, a branch coverage, and a path coverage, (e.g., Program Analysis Tools, p. 1 Sec. 2: dynamic analysis tool is a program analysis tool that requires the program to be 
wherein the static code test execution request comprises at least a code walkthrough, code inspection and code review (e.g., Program Analysis Tools, p. 1 Sec. 1: static analysis tools analyzes [reviews] some representation of a program [code]. Code walkthroughs and code inspection are considered as static analysis methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request of Kurian/Khandalkar by incorporating dynamic analysis comprising statement, branch and path coverage and static analysis comprising code review, inspection and walkthrough, as taught by Program Analysis tools, as Program Analysis Tools would provide the advantage of a means to determine various characteristics of the program. (See Program Analysis Tools, p. 1 par. 1).

As to claim 10, it is a method claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a computer program product claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 2018/0329805) in view of Shimizu (US 2009/0313230) in view of Moore (US 2013/0159376) in further view of Brickhaus et al. (US 2007/0100685) (art made of record – hereinafter Brickhaus).

As to claim 8, Kurian/Shimizu/Moore discloses the system of claim 1 (see rejection of claim 1 above), and further discloses the one or more resource requirements to execute the code test execution request (see rejection of claim 1 above) but does not explicitly disclose  wherein the at least one processing device is further configured to: determine the third set of resources, wherein the third set of resources is a difference between the one or more resource requirements to execute the code test execution request and an aggregate of the first set of resources and the second set of resources.  
However, in an analogous art Brickhaus discloses:
wherein the at least one processing device is further configured to: determine the third set of resources, wherein the third set of resources is a difference between the one or more resource requirements and an aggregate of the first set of resources and the second set of resources (e.g., Brickhaus, par. [0067]: the method comprises analyzing available resources [first and second sets of resources] and identifying shortages. The available resource are for existing components, components that have been installed but not deployed and components being installed and any components pending install. The shortages are identified based on differences between the available resources and the resource needs; par. [0068] the method comprises determining if any additional data center components are to be purchased to meet any shortages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request requirements and first second and third sets of resources of Kurian by incorporating determining the third set of resources based on a difference between the first and second set of resources and the requirements, as taught by Brickhaus, as Brickhaus would provide the advantage of a means of 

As to claim 16, it is a method claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
                                                                                                                                                                                                       /TODD AGUILERA/Primary Examiner, Art Unit 2196